                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


VOLKSWAGEN GROUP OF AMERICA, INC.,

                      Plaintiff,

v.                                                       Civil Action No. 1:19-cv-01574-AJT-MSN


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



         NOTICE OF AGREED STIPULATED DISMISSAL WITH PREJUDICE
                      AS TO CERTAIN DEFENDANTS

       Plaintiff Volkswagen Group of America, Inc. (“Plaintiff”) and certain Defendants have

agreed to terms and conditions representing a negotiated settlement of this action and have set

forth those terms and conditions in a Confidential Settlement Agreement. Now the parties hereby

move for an order dismissing all claims in this action asserted between them with prejudice.

       This dismissal only pertains to the Defendants indicated herein and does not constitute a

dismissal of all Defendants. The parties hereby agree to waive a hearing on this Motion. The

defendant number provided corresponds to the Defendants’ information in Schedule A to the

Verified Complaint (“Schedule A”):

No.  Defendant Name       Seller ID/Defendant Store                     Defendant Email
 2   景 王 (Wang Jing)               5457426                         wangjing0928@outlook.com
 4    坤 雷 (Kun Lei)             allway-auto-us                       info@allway-auto.com
21 光军 程 (Guang Jun Cheng)      develpower2018                         lynsey@cosuper.com
                                    ediy_hu
31   义德 胡 (Hu Yide)       Car Accessory Purchasing                     hkcysea@gmail.com
                                     Center



                                                1
34     文婉 屈 (Wen Wan Qu)        fomall                   iai2016@163.com
35       景 王 (Wang Jing)      fusq2293                 2529409604@qq.com
42     桂方 李 (Gui Fang Li)     itobddiag                 fang@itcardiag.com
49       亮 余 (Yu Liang)     maketrust2016             yuliang2895@163.com
73      小勇 祝 (Xiao Yong)     zcdeal2015                zcdeal@outlook.com


Date: March 16, 2020        Respectfully submitted,

                            /s/ Monica Riva Talley
                            Monica Riva Talley (VSB No. 41840)
                            Daniel E. Yonan (VSB No. 46019)
                            Nicholas J. Nowak (pro hac vice)
                            Daniel S. Block (pro hac vice)
                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                            1100 New York Ave., N.W., Suite 600
                            Washington, DC 20005-3934
                            Telephone No.: (202) 371-2600
                            Facsimile No.: (202) 371-2540
                            mtalley@sternekessler.com
                            dyonan@sternekessler.com
                            nnowak@sternekessler.com
                            dblock@sternekessler.com

                            Attorneys for Plaintiff




                                2
